Exhibit 10.31

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

CORPUS CHRISTI LNG, L.P.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

ARTICLE I Organizational Matters.    1     1.1    Formation of the Partnership
   1     1.2    Purpose and Business    2     1.3    Name    2     1.4   
Principal Place of Business    2     1.5    Filings    2     1.6    Power of
Attorney    2     1.7    Term    3     1.8    Partner Information    3 ARTICLE
II Definitions.    3 ARTICLE III Capital Contributions.    5     3.1    General
Partner’s Capital Contribution    5     3.2    Limited Partners’ Capital
Contributions    5     3.3    Loans by Partners    6     3.4    No Other
Contributions    6     3.5    Return of Capital Contributions    6     3.6   
Capital Accounts    6     3.7    Interest    6 ARTICLE IV Allocations and
Distributions.    6     4.1    Allocations    6     4.2    Special Tax
Allocations    7     4.3    Tax Distributions    8     4.4    Distributions    8
    4.5    Transfer of Interests    8     4.6    Amounts Withheld    8 ARTICLE V
Accounting and Financial Matters.    8     5.1    Fiscal Year    8     5.2   
Accounting Elections    8     5.3    Tax Controversies    9     5.4   
Preparation of Tax Returns    9     5.5    Books and Records    9     5.6   
Access to Books and Records    10 ARTICLE VI Rights and Obligations of General
Partner.    10     6.1    Exclusive Authority    10     6.2    General Authority
   10     6.3    Employment of Agents and Employees    11     6.4    Officers   
11     6.5    Independent Activities    11     6.6    Expenses of the
Partnership    11

 

-i-



--------------------------------------------------------------------------------

ARTICLE VII Rights and Obligations of Limited Partners.    12     7.1    No
Participation in Management    12     7.2    Rights of Limited Partner    12
ARTICLE VIII Transfer of Interests.    12     8.1    Transfers by General
Partner    12     8.2    Transfers by Limited Partners    13     8.3   
Permitted Cash Sales by Limited Partners    13     8.4    Effective Date of
Transfer    14     8.5    Invalid Transfer    15     8.6    Distributions to
Assignee    15     8.7    Federal Law Disclosure and Limitations    15     8.8
   Admission of Successor General Partner; No Dissolution or Termination    15
ARTICLE IX Removal of General Partner.    15     9.1    Removal of General
Partner    15     9.2    Selection of Successor General Partner    15 ARTICLE X
Dissolution, Liquidation and Termination.    16     10.1    Dissolution and
Termination    16     10.2    Winding Up and Termination    16     10.3   
Termination    17     10.4    Indemnification    17 ARTICLE XI General
Provisions.    17     11.1    Scope    17     11.2    Governing Law    18    
11.3    Binding Effect    18     11.4    Gender    18     11.5    Headings    18
    11.6    Violation    18     11.7    Indemnification    18     11.8   
Severability    18     11.9    Counterparts    19     11.10    Waiver of Right
to Partition    19     11.11    Dispute Resolution    19     11.12    Amendments
   19

 

-ii-



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR DOCUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE. WITHOUT SUCH REGISTRATION, SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER,
EXCEPT UPON DELIVERY TO THE PARTNERSHIP OF AN OPINION OF COUNSEL SATISFACTORY TO
THE GENERAL PARTNER OF THE PARTNERSHIP THAT REGISTRATION IS NOT REQUIRED FOR
SUCH TRANSFER OR THE SUBMISSION TO THE GENERAL PARTNER OF THE PARTNERSHIP OF
SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE GENERAL PARTNER TO THE EFFECT
THAT ANY SUCH TRANSFER OR SALE WILL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR REGULATION
PROMULGATED THEREUNDER.

 

AMENDED AND RESTATED

 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

CORPUS CHRISTI LNG, L.P.

 

The original Limited Partnership Agreement of Corpus Christi LNG, L.P. (the
“Partnership”) was entered into as of May 15, 2003 (the “Effective Date”), by
and among Corpus Christi LNG-GP, Inc., a Delaware corporation, as the General
Partner, BPU LNG, Inc., as a Limited Partner (“BPU”), and Cheniere LNG, Inc., a
Delaware corporation, as a Limited Partner (“Cheniere LNG”). Effective as of
December 20, 2004, Cheniere LNG converted to a limited partnership and changed
its name to Cheniere FLNG, L.P. and, on December 23, 2004, distributed its 66.7%
Interest to Cheniere LNG-LP Interests, LLC (“Cheniere Interests”). Effective as
of February 8 2005, Cheniere Acquisition, LLC, a Delaware limited liability
company, merged with and into BPU (the “Merger”), with BPU being the surviving
company of the Merger, becoming a wholly-owned subsidiary of Cheniere LNG and
changing its name to Corpus Christi LNG-LP, Inc. (the “Minority Limited
Partner”). As a result of the Merger, the Minority Limited Partner retained the
33.3% Interest. Effective as of February 8, 2005, Cheniere Interests contributed
its 66.7% Interest to Corpus Christi LNG-LP, LLC, a Delaware limited liability
company (the “Majority Limited Partner”). Effective as of February 8, 2005, the
General Partner, the Majority Limited Partner and the Minority Limited Partner
adopted this Amended and Restated Limited Partnership Agreement.

 

ARTICLE I

Organizational Matters.

 

1.1 Formation of the Partnership. The Partners desire to form and have formed a
limited partnership pursuant to the provisions of the Partnership Act. This
Agreement constitutes the partnership agreement of such Partnership, effective
upon the date of filing of the Partnership’s Certificate of Limited Partnership
with the office of the Secretary of State of the State of Delaware. Except as
expressly provided herein to the contrary, the rights and obligations of the
Partners and the administration and termination of the Partnership shall be
governed by the Partnership Act.



--------------------------------------------------------------------------------

1.2 Purpose and Business. The Partnership is being formed for the purpose of
developing, building, owning and operating a liquefied natural gas receiving and
regasification facility near Corpus Christi, Texas (the “Project”), and in
connection therewith, all activities ancillary, incidental and related thereto
that may be performed by a limited partnership organized under the Partnership
Act including incurring secured or unsecured indebtedness or otherwise financing
to facilitate any of the foregoing activities.

 

1.3 Name. The name of the Partnership is “Corpus Christi LNG, L.P.” The
Partnership’s business may be conducted under such name or any other name or
names deemed advisable by the General Partner. The General Partner will comply
or cause the Partnership to comply with all applicable laws and other
requirements relating to fictitious or assumed names.

 

1.4 Principal Place of Business. The principal office and place of business of
the Partnership and the General Partner’s offices shall be 717 Texas Avenue,
Suite 3100, Houston, Texas 77002, or such other place within or outside the
State of Delaware, as the General Partner may from time to time determine. If
the General Partner moves the Partnership’s offices, it shall file any
certificates required under the Partnership Act and notify all other Partners of
such change.

 

1.5 Filings. The General Partner shall, or shall cause the Partnership to,
execute, swear to, acknowledge, deliver, file or record in public offices and
publish all such certificates, notices, statements or other instruments, and
take all such other actions, as may be required by law for the formation,
reformation, qualification, registration, operation or continuation of the
Partnership in any jurisdiction, to maintain the limited liability of the
Limited Partners, to preserve the Partnership’s status as a partnership for tax
purposes or otherwise to comply with applicable law. Upon request of the General
Partner, each of the Limited Partners shall promptly execute all such
certificates and other documents as may be necessary, in the judgment of the
General Partner, in order for the General Partner to accomplish all such
executions, swearings to, acknowledgments, deliveries, filings, recordings in
public offices, publishings and other acts.

 

1.6 Power of Attorney. Each Limited Partner hereby irrevocably makes,
constitutes and appoints the General Partner, with full power of substitution
and resubstitution, as the true and lawful agent and attorney-in-fact of such
Limited Partner, with full power and authority in the name, place and stead of
such Limited Partner to execute, swear to, acknowledge, deliver, file or record
in public offices and publish: (a) all certificates and other instruments
(including counterparts thereof) that the General Partner deems necessary or
appropriate to reflect any amendment, change or modification of or supplement to
this Agreement in accordance with the terms of this Agreement; (b) all
certificates and other instruments and all amendments thereto that the General
Partner deems appropriate or necessary to form, qualify or continue the
Partnership in the State of Delaware or any jurisdiction, to maintain the
limited liability of the Limited Partners, to preserve the Partnership’s status
as a partnership for tax purposes or otherwise to comply with applicable law;
(c) all conveyances and other instruments or documents that the General Partner
deems appropriate or necessary to reflect: (i) the transfers or assignments of
interests in, to or under this Agreement or the Partnership; (ii) the
dissolution,

 

2



--------------------------------------------------------------------------------

liquidation and termination of the Partnership, or (iii) the distribution of
assets of the Partnership pursuant to the terms of this Agreement; and (d) any
other instruments required by law or as may be deemed necessary or appropriate
by the General Partner to carry out the provisions of this Agreement.

 

The power of attorney granted herein is hereby declared irrevocable and a power
coupled with an interest, shall survive the death, disability, bankruptcy,
dissolution or other termination of each Limited Partner and shall extend to and
be binding upon each Limited Partner’s heirs, beneficiaries, executors,
administrators, legal representatives, successors, assigns and vendees. Each
Limited Partner hereby agrees to be bound by any representations made by the
agent and attorney-in-fact acting in good faith pursuant to such power of
attorney, and each Limited Partner hereby waives any and all defenses that may
be available to contest, negate, or disaffirm any action of the agent and
attorney-in-fact taken under such power of attorney.

 

1.7 Term. The term for which the Partnership is to exist as a limited
partnership is from the date of first filing of the Certificate of Limited
Partnership with the office of the Secretary of State of the State of Delaware
through and until the termination of the Partnership in accordance with any
provision of Article X.

 

1.8 Partner Information. The General Partner shall cause to be attached hereto
as Exhibit C and updated from time to time a list showing the then current names
and addresses of the Partners and the Interests held by each.

 

ARTICLE II

Definitions.

 

Whenever used in this Agreement, the following terms shall have the meanings
assigned to them herein:

 

Acceptance Notice. See Section 8.3(a).

 

Affiliate. When used with reference to a specific Person: (i) any Person
directly or indirectly owning, controlling or holding the power to vote ten
percent (10%) or more of any class of the voting securities of the specified
Person; (ii) any Person that directly or indirectly through one or more
intermediaries controls or is controlled by or is under common control with the
specified Person; or (iii) any person that is an officer or director of, general
partner in, or manager or trustee of, or serves in a similar capacity with
respect to, the specified Person or of which the specified Person is an officer
or director, general partner, manager or trustee, or with respect to which the
specified Person serves in a similar capacity.

 

Agreement. This Amended and Restated Limited Partnership Agreement of Corpus
Christi LNG, L.P., as originally executed and as amended, supplemented, modified
or further restated from time to time, as the context requires.

 

Assignee. A Person to whom Interests have been transferred by a Limited Partner
in a manner expressly permitted under this Agreement, and who thereby shall have
an interest in the Partnership equivalent to that of a Limited Partner, but (i)
limited to the rights and obligations appurtenant to such Interest to share in
the allocations and distributions, including liquidating

 

3



--------------------------------------------------------------------------------

distributions, of the Partnership, and (ii) otherwise subject to the limitations
under this Agreement and the Partnership Act on the rights of an Assignee who
has not been admitted as a Limited Partner.

 

Capital Account. See Section 3.6.

 

Capital Contribution. The total amount or assets contributed to the Partnership
by all Partners or any class of Partners or any one Partner, as the case may be.

 

Cash Available for Distribution. With respect to any calendar quarter, all
Partnership cash, demand deposits and short-term marketable securities on hand
as of the last day of such calendar quarter, after payment of all fees, debt
service, and operating costs of the Partnership, and less such reserves as the
General Partner, in its sole discretion, shall deem reasonable to retain in
order to provide for the operation of the Partnership’s business.

 

Certificate of Limited Partnership. The Certificate of Limited Partnership filed
by the Partnership with the Secretary of State of the State of Delaware as
originally executed and as amended or further restated from time to time, as the
context requires.

 

Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.

 

Effective Date. The date as of which this Agreement was first entered into.

 

FERC. The Federal Energy Regulatory Commission.

 

General Partner. Corpus Christi LNG-GP, Inc., a Delaware corporation and any
successor thereto selected pursuant to Section 9.2.

 

Governmental Entity. Any United States (federal, state or local) or foreign
government, governmental authority, regulatory or administrative agency,
governmental commission, court or tribunal (or any department, bureau or
division thereof).

 

Governmental Permits. All franchises, approvals, authorizations, permits,
licenses, easements, registrations, qualifications, leases, variances and
similar rights required by the Partnership, as the case may be, from any
Governmental Entity for the Project.

 

Initial Notice. See Section 8.3(a).

 

Interest. The ownership interest of a Partner in the Partnership (which shall be
considered personal property for all purposes), consisting of (i) such Partner’s
Percentage Interest in Taxable Income, Taxable Loss, allocations of other items
of income, gain, deduction, and loss and distributions, (ii) such Partner’s
right to vote or grant or withhold consents with respect to Partnership matters
as provided herein or in the Partnership Act, and (iii) such Partner’s other
rights and privileges as herein provided.

 

Interest Rate. The rate per annum equal to the lesser of (i) the prime rate as
quoted in the money rates section of The Wall Street Journal, plus two percent
(2%) and (ii) the maximum rate permitted by applicable law.

 

4



--------------------------------------------------------------------------------

Limited Partner. Each Person who acquires a Limited Partner Interest and is
admitted to the Partnership as a Limited Partner pursuant to this Agreement. All
references in this Agreement to a majority or specified percentage of the
Limited Partners shall mean Limited Partners holding more than fifty percent
(50%) or such specified percentage, respectively, of the aggregate number of
Interests then held by Limited Partners.

 

Notice to Partners. See Section 8.3(a).

 

Partner. Each of the General Partner and the Limited Partners.

 

Partnership. Corpus Christi LNG, L.P.

 

Partnership Act. The Delaware Revised Uniform Limited Partnership Act, as
amended and in effect from time to time.

 

Percentage Interest. For each Partner, the percentage set forth opposite such
Partner’s name on Exhibit A. The combined Percentage Interest of all Partners
shall at all times equal one hundred percent (100%).

 

Person. Any individual, general or limited partnership, corporation, limited
liability company, executor, administrator or estate, association, trustee or
trust, or other entity.

 

Project. See Section 1.2.

 

Regulations. The final, temporary or proposed income tax regulations promulgated
by the United States Department of the Treasury, as amended and in effect from
time to time.

 

Securities Act. The Securities Act of 1933, as amended and in effect from time
to time.

 

Selling Limited Partner. See Section 8.3(a).

 

Substituted Limited Partner. A Person who is admitted as a Limited Partner to
the Partnership in place of and with all the rights of a Limited Partner
pursuant to Section 8.3(a), in such Person’s capacity as a Limited Partner of
the Partnership.

 

Taxable Income. The net income of the Partnership for federal income tax
purposes.

 

Taxable Loss. The net loss of the Partnership for federal income tax purposes.

 

ARTICLE III

Capital Contributions.

 

3.1 General Partner’s Capital Contribution. As of the Effective Date, the
General Partner contributed to the Partnership the assets set forth on Exhibit A
and received the Interest set forth next to its name on Exhibit C.

 

3.2 Limited Partners’ Capital Contributions. As of the Effective Date, BPU and
Cheniere LNG contributed to the Partnership the assets set forth on Exhibit B
and received a 33.3% and a 66.7% Interest, respectively, which were succeeded to
by the Minority Limited Partner and the Majority Limited Partner, respectively,
who hold the Interest set forth next to their respective names on Exhibit C.

 

5



--------------------------------------------------------------------------------

3.3 Loans by Partners. No Partner has any obligation to lend or advance any
funds to the Partnership under any circumstances. If any Partner shall advance
funds to the Partnership, such Partner shall receive interest in an amount equal
to the Interest Rate on the balance of such loan outstanding from time to time.
Notwithstanding anything contained in this Agreement to the contrary, all loans
made by a Partner to the Partnership, together with accrued interest thereon,
shall be paid in full before any distributions are made to the Partners.

 

3.4 No Other Contributions. No Partner shall have any obligation or right to
make any contribution to the Partnership except as provided in Sections 3.1 and
3.2 unless all Partners otherwise agree.

 

3.5 Return of Capital Contributions. No Partner shall be entitled to have its
Capital Contribution returned except in accordance with the express provisions
of this Agreement.

 

3.6 Capital Accounts. A separate Capital Account will be established for each
Partner. Each Partner’s Capital Account shall be determined and maintained in
accordance with Regulation § 1.704-1(b)(2)(iv) as interpreted by the General
Partner. The General Partner shall have complete discretion to make those
determinations, valuations, adjustments and allocations with respect to each
Partner’s Capital Account as it deems appropriate so that the allocations made
pursuant to this Agreement will have substantial economic effect as such term is
used in Regulation § 1.704-1(b).

 

3.7 Interest. No interest shall be paid by the Partners or the Partnership on
any capital contributed to the Partnership by the Partners. As provided in
Section 3.3, interest will be paid on any loan from any Partner to the
Partnership.

 

ARTICLE IV

Allocations and Distributions.

 

4.1 Allocations.

 

(a) Taxable Loss shall be allocated in proportion to the Partner’s positive
capital account balances. If no Partner has a positive capital account balance,
any remaining Taxable Loss shall be allocated to the General Partner.

 

(b) Taxable Income shall be allocated as follows:

 

(i) First, in the event that the General Partner’s capital account balance is
negative, to the General Partner in an amount necessary to increase its capital
account balance to zero.

 

(ii) Second, to the Partners to the extent and in the proportion they were
allocated Taxable Loss under Section 4.1(a).

 

6



--------------------------------------------------------------------------------

(iii) Third, to the Partners in proportion to their respective Percentage
Interests.

 

4.2 Special Tax Allocations.

 

(a) Minimum Gain Chargeback. Notwithstanding Section 4.1, if there is a net
decrease in Partnership minimum gain (as defined in Regulation § 1.704-2(b)(2))
during any Partnership taxable year, each Partner shall be specifically
allocated, before any other allocation is made, items of income and gain for
such year (and, if necessary, subsequent years) equal to such Partner’s share of
the net decrease in minimum gain (determined in accordance with Regulation §
1.704-2(g)). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to Partners. This
provision shall be applied so that it will constitute a “minimum gain
chargeback” within the meaning of Regulation § 1.704-2(f).

 

(b) Partner Minimum Gain Chargeback. Notwithstanding Section 4.1, if there is a
net decrease in Partner nonrecourse debt minimum gain (as defined in Regulation
§ 1.704-2(i)(2)) during any Partnership taxable year, each Partner with a share
of that Partner nonrecourse debt minimum gain (determined under Regulation §
1.704-2(i)(5)) as of the beginning of the year shall be specifically allocated,
before any other allocation is made, items of income and gain for such year (and
if necessary, subsequent years) equal to that Partner’s share of the net
decrease in the Partner’s nonrecourse debt minimum gain. Allocations pursuant to
the previous sentence shall be made in proportion to the respective amounts
required to be allocated to the Partners. This provision shall be applied so
that it will constitute a “chargeback of Partner nonrecourse debt minimum gain”
as prescribed by Regulation § 1.704-2(i)(4).

 

(c) Deficit Account Chargeback and Qualified Income. If any Partner has an
adjusted capital account deficit (as defined in Regulation §
1.704-1(b)(2)(ii)(d)) at the end of any year, including an adjusted capital
account deficit at the end of any year, including an adjusted capital account
deficit for such Partner caused or increased by an adjustment, allocation or
distribution described in Regulation § 1.704-1(b)(2)(ii)(d)(4), (5) or (6), such
Partner shall be allocated items of income and gain (consisting of a pro rata
portion of each item of Partnership income, including gross income and gain) in
an amount and manner sufficient to eliminate such Adjusted Capital Account
Deficit as quickly as possible. This Section 4.2(c) is intended to constitute a
“qualified income offset” pursuant to Regulation § 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.

 

(d) Partner Nonrecourse Deductions. Notwithstanding Section 4.1, any Partner
nonrecourse deductions (as defined in Regulation § 1.704-2(i)(1)) for any
taxable year shall be specifically allocated to the Partner who bears the
economic risk of loss with respect to the Partner nonrecourse debt to which such
deductions are attributable in accordance with Regulation § 1.704-2(i)(1).

 

(e) Curative Allocations. If items of income, gain, loss or deduction are
allocated under Section 4.2(a), (b), (c) or (d), to the extent possible the
allocation of any

 

7



--------------------------------------------------------------------------------

remaining items of income, gain, loss or deduction shall be allocated such that
the net amount allocated to each Partner will be the same amount that would have
been allocated if no items of income gain, loss or deduction had been allocated
under Section 4.2(a), (b), (c) or (d). Allocations shall be made hereunder only
to the extent consistent with the economic arrangement between the Partners and
shall be made in a manner that is likely to minimize the economic distortions.

 

4.3 Tax Distributions. To the extent funds are available to the Partnership,
each April 11, June 11, September 11 and December 11 (or if any of such days is
not a business day, on the next business day thereafter) the Partnership shall
distribute to each Partner or its Assignee an amount equal to the net taxable
income allocated or estimated to be allocable to such Partner or Assignee for
the taxable year through the end of the applicable tax estimation period,
respectively, multiplied by the highest stated federal and applicable state
income tax rate for corporate taxpayers, minus all previous distributions made
to such Partner or Assignee pursuant to this Section 4.3 with respect to such
taxable year (each a “Tax Distribution”).

 

4.4 Distributions. Distributions shall be made every calendar quarter as set
forth in this Section 4.4, and in addition at such times as the General Partner
may determine, in each case if, in the General Partner’s opinion, there is
sufficient cash in the Partnership to make a distribution. Within 30 days after
the last day of each calendar quarter, the General Partner shall determine the
amount of Cash Available for Distribution with respect to such quarter, and
except for distributions made in liquidation of the Partnership pursuant to
Section 10.2, shall distribute the Cash Available for Distribution to the
Partners in proportion to their Percentage Interests.

 

4.5 Transfer of Interests. If during a year Interests are transferred or new
Interests issued, allocations among the Partners shall be made in accordance
with their interests in the Partnership from time to time during such year in
accordance with Section 706 of the Code using the closing-of-the-books method.

 

4.6 Amounts Withheld. All amounts withheld pursuant to the Code or any provision
of any state or local tax law with respect to any payment, distribution, or
allocation to the Partnership, the General Partner or the Limited Partners shall
be treated as amounts distributed to the General Partner and the Limited
Partners pursuant to this Article IV for all purposes under this Agreement. The
General Partner is authorized to withhold from distributions, or with respect to
allocations, to the General Partner and Limited Partners and to pay over to any
federal, state or local government any amounts required to be so withheld
pursuant to the Code or any provisions of any other federal, state or local law,
and shall allocate such amounts to the General Partner and Limited Partners with
respect to which such amount was withheld.

 

ARTICLE V

Accounting and Financial Matters.

 

5.1 Fiscal Year. The fiscal year of the Partnership shall be the calendar year.

 

5.2 Accounting Elections. The Partnership shall keep its books in accordance
with the following:

 

(a) In the event of the transfer of any or all of a Limited Partner’s Interest,
the Partner who is a party to such transfer or distribution may request that the
General Partner file on behalf of the Partnership an election in accordance with
applicable Regulations to cause the basis of the Partnership property to be
adjusted for federal income tax purposes as provided in Sections 734, 743 and
754 of the Code. The General Partner shall determine in its sole discretion
whether such election shall be filed.

 

8



--------------------------------------------------------------------------------

(b) The Partnership shall elect: (i) with respect to expenses incurred before
October 24, 2004, (A) to deduct expenses incurred in organizing the Partnership
ratably over a 60 month period as provided in Section 709 of the Code and (B) to
deduct qualified start-up expenditures over a 60 month period as provided in
Section 195 of the Code; and (ii) with respect to qualifying expenses incurred
on or after October 24, 2004, (A) to deduct expenses incurred in organizing the
Partnership ratably over a 180 month period as provided in Section 709 of the
Code and (B) to deduct qualified start-up expenditures over a 180 month period
as provided in Section 195 of the Code.

 

(c) No election may or shall be made by the Partnership or any Partner or
Assignee to be excluded from the application of any of the provisions of
Subchapter K, Chapter 1 of Subtitle A of the Code, or any similar provisions of
state tax laws.

 

5.3 Tax Controversies. The General Partner is designated as the “tax matters
partner” (as defined in the Code) and is authorized, empowered and required to
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for professional services and costs associated therewith. The Partners and
their Assignees agree to cooperate with the General Partner and to do or refrain
from doing any or all things reasonably required by the General Partner to
conduct such proceedings. The General Partner is authorized to make such filings
with the Internal Revenue Service as may be required to designate the General
Partner as the tax matters partner.

 

5.4 Preparation of Tax Returns. The General Partner shall cause the Partnership
to file federal and state partnership returns of income and all other tax
returns required to be filed by the Partnership for each calendar year or part
thereof. The General Partner shall cause each Limited Partner or its Assignee to
be furnished with information relating to the Partnership necessary for
preparing such Limited Partner’s or Assignee’s income tax returns for the
preceding year. A copy of the Partnership’s federal and state partnership
returns of income will be available to the Limited Partner and its Assignees
upon written request. If the Limited Partner or its Assignee intends to report
its share of any Partnership tax item in a manner inconsistent with the
Partnership’s reporting of such item, such Limited Partner or its Assignee shall
notify the Partnership in writing at least twenty (20) days prior to the filing
of any statement with the Internal Revenue Service in which such inconsistent
position is reported.

 

5.5 Books and Records. The General Partner shall keep or cause to be kept full,
accurate, complete and proper books and accounts of all operations of the
Partnership in accordance with the requirements of the Partnership Act and the
accounting principles set forth in Regulation § 1.704-1(b). The General Partner
shall maintain a list showing the names and addresses of all of the Partners and
each Partner’s Interest. Such books and records of the

 

9



--------------------------------------------------------------------------------

Partnership shall be kept at the Partnership’s principal place of business.
Copies of this Agreement and the Certificate of Limited Partnership and copies
of the Partnership’s income tax returns will be provided without charge to any
Limited Partner or its representative or Assignee upon written request.

 

5.6 Access to Books and Records. The General Partner shall make the books and
records of the Partnership available to any Limited Partner during business
hours upon reasonable notice. Each Limited Partner agrees not to disclose to
third parties any information included in such books and records that is
determined to be confidential by the General Partner except as may be required
by law.

 

ARTICLE VI

Rights and Obligations of General Partner.

 

6.1 Exclusive Authority. The General Partner is exclusively authorized and
directed to manage and control the assets and business of the Partnership. The
General Partner is hereby granted the right, power and authority to do on behalf
of the Partnership all lawful things that, in such General Partner’s judgment,
are necessary, proper or desirable to carry out the business of the Partnership,
including, but not limited to, the right, power and authority: (a) to incur all
expenditures; (b) to employ and dismiss from employment any and all employees,
agents, independent contractors, brokers, attorneys and accountants; (c) to
acquire, hold, lease, sell or otherwise deal with all or any portion of any
Partnership property for any Partnership purpose; (d) to arbitrate, settle or
defend any claim by, against or involving the Partnership; (e) to borrow money
on behalf of the Partnership and use as security therefor all or any part of any
Partnership property; (f) to vote shares held by the Partnership; (g) to procure
and maintain insurance; (h) to do any and all of the foregoing at such price or
amount and upon such terms as the General Partner deems proper; and (i) to
execute, acknowledge, swear to and deliver any and all instruments to effectuate
any and all of the foregoing. Any and all lawful acts heretofore taken by the
General Partner that are permitted under this Section 6.1 are hereby ratified
and confirmed by the Partners as the acts and deeds of the Partnership.

 

6.2 General Authority. Persons dealing with the Partnership are entitled to rely
conclusively on the power and authority of the General Partner as set forth in
this Agreement. In no event shall any person dealing with the General Partner or
its representatives with respect to any business or property of the Partnership
be obligated to ascertain that the terms of this Agreement have been complied
with, or be obligated to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives; and every contract,
agreement, deed, mortgage, security agreement, promissory note or other
instrument or document executed by the General Partner or its representatives
with respect to any business or property of the Partnership shall be conclusive
evidence in favor of any and every person relying thereon or claiming thereunder
that (a) at the time of the execution and/or delivery thereof, this Agreement
was in full force and effect, (b) the instrument or document was duly executed
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership, and (c) the General Partner was duly authorized and
empowered to execute and deliver any and every such instrument or document for
and on behalf of the Partnership.

 

10



--------------------------------------------------------------------------------

6.3 Employment of Agents and Employees. Nothing in this Agreement shall preclude
the future employment of any Partner, agent, third party or Affiliate to manage
or provide other services in respect to the Partnership’s properties or business
subject to the control of the General Partner.

 

6.4 Officers. The General Partner may, from time to time, designate one or more
persons to be officers of the Partnership. Any officers so designated shall have
such title and authority and perform such duties as the General Partner may,
from time to time, designate. Unless the General Partner decides otherwise, if
the title is one commonly used for officers of a business corporation, the
assignment of such title shall constitute the delegation to such officer of the
authority and duties that are normally associated with that office, subject to
any specific delegation of authority and duties made to such officer by the
General Partner. Each officer shall hold office until his successor shall be
duly designated and shall qualify or until his death or until he shall resign or
shall have been removed. The salaries or other compensation, if any, of the
officers and agents of the Partnership shall be fixed from time to time by the
General Partner. Any officer may resign as such at any time. Any officer may be
removed as such, with or without cause, by the General Partner at any time.
Designation of an officer shall not, in and of itself, create contract rights.

 

6.5 Independent Activities.

 

(a) The General Partner shall be required to devote only such time to the
affairs of the Partnership as the General Partner determines in its sole
discretion may be necessary to manage and operate the Partnership, and the
General Partner and its Affiliates, shall be free to serve any other Person or
enterprise in any capacity that such General Partner may deem appropriate in its
discretion.

 

(b) The General Partner (acting on its own behalf) and each Limited Partner
(acting on its own behalf) and any of their respective Affiliates may,
notwithstanding this Agreement, engage in whatever activities they choose,
whether the same are competitive with the Partnership or otherwise, without
having or incurring any obligation to offer any interest in such activities to
the Partnership or any Partner and neither this Agreement nor any activity
undertaken pursuant hereto shall prevent any Partner from engaging in such
activities, or require any Partner to permit the Partnership or any Partner to
participate in any such activities, and as a material part of the consideration
for the execution of this Agreement by each Partner, each Partner hereby waives,
relinquishes, and renounces any such right or claim of participation.

 

6.6 Expenses of the Partnership. All expenses properly incurred by the
Partnership, including expenses relating to services performed by accountants,
shall be billed directly to and paid by the Partnership. Reasonable third-party
expenses incurred by the General Partner in connection with the formation or
administration of the Partnership shall be reimbursed to the General Partner by
the Partnership upon presentation of an invoice therefor including, but not
limited to (i) legal, accounting and other third-party professional fees and
expenses; (ii) expenses directly connected with the investigation, negotiation,
acquisition, valuation, disposition and ownership of the Partnership property;
and (iii) travel and related expenses attributable to the performance of its
services.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

Rights and Obligations of Limited Partners.

 

7.1 No Participation in Management. No Limited Partner shall take part in the
management or control of the Partnership’s business nor shall any Limited
Partner transact any business in the Partnership’s name or have the power to
sign documents for or otherwise to bind the Partnership; provided, however, that
no Limited Partner shall be deemed to be taking part in the management or
control of the Partnership’s business or otherwise taking any action prohibited
by this Section 7.1 as a result of such Limited Partner’s taking any action (a)
permitted by Section 7.2 or (b) otherwise listed in Section 17-303 of the
Partnership Act (or any successor provision) as activities that are not
considered to constitute a Limited Partner’s participating in the control of the
Partnership’s business.

 

7.2 Rights of Limited Partner. Each of the Limited Partners shall have the right
to:

 

(a) vote in respect of the removal of the General Partner and the election of
one or more successor General Partners under Article IX or in respect of any
proposed amendment of this Agreement pursuant to Section 11.12;

 

(b) inspect and copy during regular business hours at such Limited Partner’s
expense, any of the Partnership books and records;

 

(c) receive copies of this Agreement, the Certificate of Limited Partnership,
all amendments thereto, and the Partnership’s federal, state, and local
information or income tax returns;

 

(d) have on demand true and full information of all things affecting the
Partnership and a formal accounting of Partnership affairs; and

 

(e) apply for dissolution and winding up by decree of court if it is not
reasonably practicable to carry on the business of the Partnership in conformity
with the Agreement.

 

A Limited Partner shall have the right, on demand, to obtain from the
Partnership, without cost, a list of the names, addresses and interests of all
Limited Partners. A Limited Partner shall not disclose to third parties any
information included in the Partnership’s books and records, except as required
by law.

 

ARTICLE VIII

Transfer of Interests.

 

8.1 Transfers by General Partner. The General Partner may not sell, exchange,
encumber, pledge, gift, distribute, assign or transfer all or any portion of its
Interest without the consent of all of the Limited Partners; provided, however,
that the General Partner may transfer such Interest to a successor General
Partner in the event of a removal effectuated pursuant to Section 9.1.

 

12



--------------------------------------------------------------------------------

8.2 Transfers by Limited Partners. No Limited Partner may sell, exchange,
encumber, pledge, gift, distribute, assign or transfer all or any part of its
Interest except (i) with the consent of the General Partner, (ii) to Affiliate
entities that are under 100% common control with the transferring Limited
Partner (in which case the transferring Limited Partner will be and remain
liable for any and all obligations of the transferee Affiliate) and (iii) in
cash sales pursuant to and as provided in Section 8.3.

 

8.3 Permitted Cash Sales by Limited Partners.

 

(a) Any Limited Partner desiring to sell all or part of such Limited Partner’s
Interest (the “Selling Limited Partner”) may do so only pursuant to a bona fide
cash offer and shall promptly give notice (the “Initial Notice”) to the General
Partner stating that the Selling Limited Partner has a bona fide cash offer for
the purchase of such Limited Partner’s Interest and further stating the name and
address of the prospective purchaser (who must be ready, willing and able to
purchase), the purchase price, and all other terms of the offer. A bona fide
cash offer shall be an all-cash offer that, upon acceptance by the offeree,
would give rise to a binding obligation of the offeror to purchase and a binding
obligation of the offeree to sell the Interest subject only to the rights
created under this Section 8.3(a). Delivery of an Initial Notice shall
constitute the irrevocable offer of the Selling Limited Partner to sell its
Interest to the Partnership and the Limited Partners hereunder on the same terms
and conditions communicated in the Initial Notice. The Partnership shall have
the first right for a period of 15 days after receipt of the Initial Notice from
the Selling Limited Partner within which to elect to purchase all or a portion
of the Interest of the Selling Limited Partner. In the event that the
Partnership determines, in its absolute discretion, not to purchase all or a
portion of the Interest of the Selling Limited Partner, the General Partner
shall notify the remaining Limited Partners (the “Notice to Partners”) of the
failure of the Partnership to exercise its right not later than 15 days after
receiving the Initial Notice. The remaining Limited Partners shall have the
second and subsequent right for a period of 15 days after the sending of the
Notice to Partners from the General Partner within which to elect to purchase
the Interest not being purchased by the Partnership, on a pro rata basis in
accordance with their respective Percentage Interests or as such Limited
Partners may otherwise agree among themselves. The Selling Limited Partner shall
not be bound to sell any portion of the Interest identified in the Initial
Notice to the Partnership or to any Limited Partner unless all of such Interests
shall be accepted for purchase and purchased by the Partnership or the remaining
Limited Partners in accordance with this Section 8.3(a). If the Partnership and
the remaining Limited Partners elect to purchase all of the Interests identified
in the Initial Notice, the Partnership and the remaining Limited Partners shall
provide notice (the “Acceptance Notice”) to the Selling Limited Partner within
30 days after the receipt by the General Partner of the Initial Notice informing
the Selling Limited Partner as to the exercise of such option and setting a date
for closing the purchase, such date to be not less than ten nor more than 30
days after mailing of the Acceptance Notice. If the Partnership and the
remaining Limited Partners do not exercise their rights of first refusal within
30 days after the receipt by the General Partner of the Initial Notice, the
Selling Limited Partner shall have a further 30 days during which it may,
subject to Section 8.3(b), sell its Interest pursuant to the third party’s bona
fide cash offer. The Selling Limited Partner must sell its Interest pursuant to
the bona fide cash offer and on the same

 

13



--------------------------------------------------------------------------------

terms and conditions and for the same price as was communicated to the General
Partner in the Initial Notice. If the sale is not completed within such further
30-day period, the Initial Notice shall be deemed to have expired and a new
notice and offer shall be required before the Selling Limited Partner may make
any disposition of its Interest.

 

(b) In the event that the Partnership and the remaining Limited Partners do not
exercise their rights of first refusal as provided in Section 8.3(a) and the
third party desires to purchase the Selling Limited Partner’s Interest within
the time period and on the terms required by Section 8.3(a), such Interest may
be so transferred, but only if: (i) the transferee gives written notice to the
General Partner; (ii) the transferee executes an instrument reasonably
satisfactory to the General Partner accepting and adopting the provisions,
representations and agreements of a Limited Partner set forth in this Agreement
and representing such facts (which representations shall be true) as the General
Partner may deem necessary or advisable to assure that neither the Partnership
nor any Partner or Assignee would be liable or subject to any requirement to
make any registration of any security under the Securities Act, or applicable
state securities laws or any rule or regulation promulgated thereunder; (iii)
the transferor or transferee delivers an opinion of counsel in form and content
satisfactory to the General Partner to the effect that such transfer is exempt
from the registration requirements of the Securities Act, applicable state
securities laws or any rule or regulation promulgated thereunder; and (iv) the
General Partner shall be satisfied that (A) such transfer would not adversely
affect the status of the Partnership as a partnership under the Code, (B) such
transfer would not cause the Partnership to be treated as a “publicly traded
partnership” within the meaning of Section 7704(b) of the Code, (C) such
transfer would not cause the Partnership or the General Partner to be in
violation of any applicable state or federal securities law, (D) such transfer
would not cause the Partnership to be an “investment company” under the
Investment Company Act of 1940, and (E) neither the proposed transferor nor the
transferee is, or upon consummation of the transfer would be, in default in the
full and punctual payment and performance of any obligations or liabilities to
the Partnership. The General Partner may in its absolute discretion waive the
condition in clause (iv)(B) of the preceding sentence in connection with an
offer made on substantially equivalent terms to all Limited Partners or
Assignees. A transferee pursuant to a transfer permitted by this Section 8.3(b)
shall be an Assignee.

 

(c) No Assignee of a Limited Partner’s Interest shall have the right to become a
Substituted Limited Partner unless: (i) the General Partner consents to such
substitution, which consent may be given or withheld in the General Partner’s
sole and absolute discretion, and (ii) such Assignee executes an instrument
reasonably satisfactory to the General Partner accepting the terms and
provisions of this Agreement.

 

8.4 Effective Date of Transfer. Each transfer shall become effective as of the
date agreed to by the General Partner and the parties to such transfer or, in
the absence of such agreement, as of the first day of the calendar month
following the calendar month during which the General Partner approves such
transfer and receives a copy of the instrument of assignment and all such
certificates and documents that the General Partner may request.

 

14



--------------------------------------------------------------------------------

8.5 Invalid Transfer. Any transfer of an Interest that is in violation of this
Article VIII shall be null and void, and the Partnership shall not recognize the
same for the purposes of making distributions with respect to such Interest.

 

8.6 Distributions to Assignee. The Partnership shall, after the effective date
of any transfer, thereafter pay all further distributions or profits or other
compensation by way of income, or return of capital, on account of the Interests
so transferred, to the Assignee from such time as such Interests are transferred
to the name of the transferee on the Partnership’s books in accordance with the
above provisions. In the absence of written notice to the General Partner of the
transfer of any Interest, the General Partner may assume that no transfer has
occurred.

 

8.7 Federal Law Disclosure and Limitations. The interests of the Partners in the
Partnership have not, nor will be, registered under federal or state securities
laws. Interests may not be offered for sale, sold, pledged or otherwise
transferred unless so registered, or unless an exemption from registration
exists. The availability of any exemption from registration must be established
by an opinion of counsel, whose opinion must be satisfactory to the General
Partner.

 

8.8 Admission of Successor General Partner; No Dissolution or Termination. Any
successor General Partner selected pursuant to Section 9.2 shall be admitted to
the Partnership as the General Partner. Admission of any such successor General
Partner shall be effective immediately prior to the removal of the predecessor
General Partner pursuant to Article IX. The removal of the General Partner from
the Partnership pursuant to Article IX shall be effective immediately after the
successor General Partner has been admitted to the Partnership as provided in
the immediately preceding sentence. Upon the removal of the General Partner and
selection of a successor General Partner as provided in Article IX, the
Partnership, if there was no remaining General Partner, shall be reconstituted
and the successor General Partner shall continue the business and operations of
the Partnership without winding up and ceasing the business and operations of
the Partnership, and without causing any dissolution of the Partnership or
terminating the Partnership for any purpose.

 

ARTICLE IX

Removal of General Partner.

 

9.1 Removal of General Partner. The General Partner may be removed upon the
affirmative vote of a majority of the Interests held by the Limited Partners.
Any such action by the Limited Partners for removal of the General Partner shall
be subject to (i) payment of the value of the removed General Partner’s Capital
Account and (ii) the election of a successor General Partner as provided in
Section 9.2. Such removal shall be effective subsequent to the admission of the
successor General Partner pursuant to Section 8.8. The right of the Limited
Partners to remove the General Partner pursuant to this Section 9.1 shall not
exist or be exercised unless the Partnership has received an opinion of counsel
that the removal of such General Partner and the selection of a successor
General Partner would not result in the loss of limited liability of the Limited
Partners or cause the Partnership to be treated as an association taxable as a
corporation for federal income tax purposes.

 

9.2 Selection of Successor General Partner. In the event that a General Partner
shall cease to be a General Partner under this Article IX, then one or more
successor General Partners

 

15



--------------------------------------------------------------------------------

may be elected by affirmative vote of a majority of the Interests held by the
Limited Partners. If the Limited Partners fail to select a successor General
Partner, then the Partnership shall be deemed dissolved as provided in Section
10.1(e) and the provisions of Section 10.2 shall apply.

 

ARTICLE X

Dissolution, Liquidation and Termination.

 

10.1 Dissolution and Termination. The death, incompetency, bankruptcy,
insolvency or dissolution of a Limited Partner shall not dissolve the
Partnership; the estate of a deceased or incompetent Limited Partner shall not
have the right to withdraw such Limited Partner’s Capital Contribution to the
Partnership prior to the liquidation of the Partnership. The Partnership shall
be dissolved upon the happening of any one of the following events:

 

(a) the disposition of all or substantially all assets of the Partnership for
cash or other immediately available funds;

 

(b) a determination by the General Partner that the Partnership should be
dissolved;

 

(c) the entry of a decree of judicial dissolution under the applicable statute;

 

(d) the conduct of the Partnership’s business becoming unlawful, impossible or
impractical; or

 

(e) any other act or event which results in the dissolution of a limited
partnership under the Partnership Act.

 

10.2 Winding Up and Termination.

 

(a) Upon the dissolution of the Partnership, no further business shall be
conducted, except for such actions as shall be necessary for the winding up of
the affairs of the Partnership and the distribution of its assets pursuant to
the provisions of this Section 10.2. The General Partner shall act as
liquidating trustee, or may appoint in writing one or more other Persons to act
as liquidating trustee or trustees, and such trustee or trustees shall have full
authority to wind up the affairs of the Partnership and to make final
distribution as provided herein.

 

(b) As determined by the liquidating trustee, Partnership property shall be sold
or distributed in-kind. Upon an in-kind distribution of Partnership property,
each Partner’s Capital Account shall be adjusted as if such property had been
sold at such fair market value and gains and losses realized thereby had been
allocated to the Partners in accordance with Article IV hereof. Liquidation
distributions shall be made to the Partners in accordance with their Capital
Account balances after giving effect to such adjustment and all other
allocations of Taxable Income or Taxable Loss for the year in which such
liquidating distributions are made.

 

16



--------------------------------------------------------------------------------

(c) The liquidating trustee or trustees shall comply with this Agreement and all
requirements of the Partnership Act and other applicable law pertaining to the
winding up of a limited partnership.

 

(d) The Limited Partners shall look solely to the assets of the Partnership for
the return of their Capital Contributions, and if the Partnership property
remaining after the payment or discharge of the debts and liabilities of the
Partnership is insufficient to return their Capital Contributions, they shall
have no recourse against any General Partner or any other Person for that
purpose.

 

10.3 Termination. Upon the completion of the liquidation of the Partnership and
the distribution of all Partnership funds, the Partnership shall terminate and
the General Partner (or the liquidating trustee or trustees, as the case may be)
shall (and are hereby given the authority to) execute and record all documents
required to effectuate the dissolution and termination of the Partnership.

 

10.4 Indemnification. Each liquidating trustee or trustees (and each officer,
director, shareholder, agent, representative, contractor, adviser, appraiser,
partner or employee thereof) shall not be liable for, and shall be indemnified
and held harmless by the Partnership from and against, all demands, liabilities,
causes of action, costs and damages of any nature whatsoever arising out of or
incidental to the taking of any action authorized under this Article X whether
or not arising out of the negligence of the liquidating trustee or trustees (or
any officer, director, shareholder, agent, representative, contractor, adviser,
appraiser, partner or employee thereof), provided, however, that the liquidating
trustee or trustees (or any officer, director, shareholder, agent,
representative, contractor, adviser, appraiser, partner or employee thereof)
shall not be exculpated and shall not be entitled to indemnification hereunder
where the claim or issue arose out of (a) a matter entirely unrelated to acting
under the provisions hereof, (b) the gross negligence, bad faith or willful
misconduct of the liquidating trustee or trustees (or any officer, director,
shareholder, agent, representative, contractor, adviser, appraiser, partner or
employee thereof seeking indemnity hereunder), or (c) the breach by the
liquidating trustee or trustees of obligations under this Article X. The
exculpation and indemnification rights herein contained shall be cumulative of,
and in addition to, any and all other rights, remedies and resources to which
the liquidating trustee or trustees (or any officer, director, shareholder,
agent, representative, contractor, adviser, appraiser, partner or employee
thereof) shall be entitled at law or in equity. THE EXCULPATION AND
INDEMNIFICATION CONTAINED IN THIS SECTION IS INTENDED TO EXPRESSLY INDEMNIFY THE
LIQUIDATING TRUSTEE OR TRUSTEES FOR DEMANDS, LIABILITIES, CAUSES OF ACTION,
COSTS AND DAMAGES RESULTING FROM ITS NEGLIGENT ACTS OR OMISSIONS, SUBJECT TO THE
TERMS OF THIS SECTION.

 

ARTICLE XI

General Provisions.

 

11.1 Scope. This Agreement constitutes the entire understanding of the Partners
with respect to the Partnership.

 

17



--------------------------------------------------------------------------------

11.2 Governing Law. This Agreement is governed by and shall be construed and
enforced in accordance with the laws of the State of Delaware.

 

11.3 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Partners, their heirs, beneficiaries, executors, administrators,
legal representatives, successors and assigns.

 

11.4 Gender. Pronouns of any gender used herein shall include the other gender
and the neuter, and the singular and the plural shall each include the other.

 

11.5 Headings. The headings in this Agreement are intended for convenience and
identification only, are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof and
shall be disregarded in the construction and enforcement of this Agreement.

 

11.6 Violation. The failure of any party to seek redress for a violation of or
to insist upon the strict performance of any covenant or condition of this
Agreement shall not prevent a subsequent act, that would have originally
constituted a violation, from having the effect of an original violation. The
rights and remedies provided by this Agreement are cumulative and the use of any
one right or remedy by any party shall not preclude or waive its right to use
any or all other remedies. Such rights and remedies are given in addition to any
other rights or remedies the parties may have by law, statute, ordinance or
otherwise.

 

11.7 Indemnification. Pursuant to and in accordance with the procedures of the
Partnership Act, the Partnership shall exculpate and indemnify (including
advancement of all defense expenses in the event of threatened or asserted
claims) (i) the General Partner (and any Affiliate, officer, director, partner,
employee, trustee and agent of the General Partner) of the Partnership, (ii) a
Limited Partner of the Partnership, (iii) an employee of the Partnership, (iv)
an agent of the Partnership, and (v) Persons who are or were serving at the
request of the Partnership as a representative of another enterprise, in each
case to the fullest extent that such exculpation or indemnification may be
provided for in a limited partnership agreement and authorized by the
Partnership Act; provided, however, that the Partnership shall not exculpate or
indemnify any party for conduct constituting gross negligence or willful
misconduct by the indemnified party. The exculpation and indemnification
provided by this Agreement, and the Partnership Act shall not be deemed
exclusive of any other rights to which those seeking exculpation or
indemnification may be entitled under any other statute or at common law and
shall continue as to such Person’s heirs, beneficiaries, executors,
administrators, legal representatives, successors and assigns. THE EXCULPATION
AND INDEMNIFICATION CONTAINED IN THIS SECTION IS INTENDED TO EXPRESSLY INDEMNIFY
THE APPLICABLE PARTY FOR DEMANDS, LIABILITIES, CAUSES OF ACTION, COSTS AND
DAMAGES RESULTING FROM ITS NEGLIGENT ACTS OR OMISSIONS, SUBJECT TO THE TERMS OF
THIS SECTION.

 

11.8 Severability. Every provision of this Agreement is intended to be
severable. If any term or provision is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder hereof.

 

18



--------------------------------------------------------------------------------

11.9 Counterparts. This Agreement or any amendment hereto may be executed in any
number of counterparts with the same effect as if all parties hereto had all
signed the same document. All counterparts shall be construed together and shall
constitute one agreement.

 

11.10 Waiver of Right to Partition. Each Person who now or hereafter is a party
hereto or who has any right herein or hereunder irrevocably waives during the
term of the Partnership any right to maintain any action for partition with
respect to Partnership property.

 

11.11 Dispute Resolution.

 

(a) Any controversy or claim arising out of or relating to this Agreement or the
management of the Partnership shall be settled by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall be conducted by a single arbitrator. The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16, and judgment
upon the award entered by the arbitrator may be entered by any court having
jurisdiction thereof. The location of the arbitration and all proceedings in
connection therewith shall be in Houston, Texas unless otherwise agreed by the
parties. As to any dispute, controversy or claim that under the terms hereof is
made subject to arbitration, no suit at law or in equity based on such dispute,
controversy or claim shall be instituted by either party hereto, other than to
compel arbitration proceedings or enforce the award of the arbitrators.

 

(b) The arbitrator shall (unless the arbitrator otherwise determines) consider
the time value of money in determining any awards and may grant any relief
deemed by the arbitrator to be just and reasonable and within the scope of this
Agreement, including, but not limited to specific performance; provided,
however, that the arbitrator may not award punitive damages, and the parties
hereby irrevocably waive any claims to punitive damages. The compensation for
the service of the arbitrator and any expenses incurred shall be paid by the
Partnership.

 

11.12 Amendments.

 

(a) This Agreement may be amended upon the approval of such amendment by 66 2/3%
of the total Interests held by the Partners, provided that the General Partner
may propose technical amendments to this Agreement that (1) have no significant
adverse effect on the rights, interests, liabilities, duties, or required
contributions of any Partner, (2) add to the representation, duties, obligations
of the General Partner or to surrender any right or power granted to the General
Partner for the benefit of the Limited Partners, or (3) are deemed necessary in
the judgment of the General Partner (A) to satisfy any requirements, conditions,
or guidelines contained in any ruling of the Internal Revenue Service,
regulation promulgated by the United States Department of Treasury, or court
decision dealing with the allocation for federal income tax purposes of items of
Partnership income, gain, loss, deduction, or credit or the status of the
Partnership as a partnership for tax purposes, (B) to satisfy any requirement,
condition or guideline contained in any state or federal securities law, or (C)
for the effective operation of the Partnership; and any such amendments shall be
deemed adopted without any further action by the General Partner or any vote,
consent or other action of the Limited Partners upon the notification to the
Limited Partners of the adoption of such amendment.

 

19



--------------------------------------------------------------------------------

(b) Notwithstanding this Section 11.12 hereof,

 

(i) This Agreement shall not be amended without the consent of each Partner
adversely affected if such amendment would (A) convert a Limited Partner’s
interest in the Partnership into a General Partner’s interest, (B) modify the
limited liability of a Limited Partner, or (C) alter the interest of such
Partner in profits, losses, other items, or any Partnership distributions, other
than pursuant to the terms of this Agreement; and

 

(ii) This Agreement shall not be amended without the consent of all Partners if
such amendment would (A) change the form of the Partnership to a general
partnership; (B) cause the Partnership to be classified, for Federal income tax
purposes, as a Person other than a partnership; or (C) amend this Section 11.12.

 

(Signature page follows)

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Limited Partnership Agreement as of the date first set forth above.

 

GENERAL PARTNER:   CORPUS CHRISTI LNG-GP, INC.     By:  

/s/ Keith Meyer

--------------------------------------------------------------------------------

    Name:   Keith Meyer     Title:   President     Address:     717 Texas
Avenue, Suite 3100     Houston, Texas 77002 LIMITED PARTNER:   CORPUS CHRISTI
LNG-LP, LLC     By:  

/s/ Don A. Turkleson

--------------------------------------------------------------------------------

    Name:   Don A. Turkleson     Title:   Chief Executive Officer and Chief
Financial Officer     Address:     2215-B Renaissance Drive, Suite 5     Las
Vegas, Nevada 88119 LIMITED PARTNER:   CORPUS CHRISTI LNG-LP, INC.     By:  

/s/ Don A. Turkleson

--------------------------------------------------------------------------------

    Name:   Don A. Turkleson     Title:   Chief Executive Officer and Chief
Financial Officer     Address:     2215-B Renaissance Drive, Suite 5     Las
Vegas, Nevada 88119

 

21



--------------------------------------------------------------------------------

EXHIBIT A

 

GENERAL PARTNER’S CONTRIBUTION

 

None.



--------------------------------------------------------------------------------

EXHIBIT B

 

LIMITED PARTNERS’ CONTRIBUTIONS

 

Cheniere LNG contributed and assigned (as applicable) to the Partnership as of
the Effective Date the following assets:

 

(a) all assets relating to the Project, including without limitation, the
following:

 

(i) All contracts, agreements, commitments, warranties, guaranties, and other
instruments, oral or written, in effect as of the Effective Date with respect to
the Project, including, but not limited to, any capacity reservation or capacity
option agreements or memorandums of understanding regarding the use of the
Project;

 

(ii) All Governmental Permits, consents, authorizations, waivers, licenses,
permits and approvals from any Person relating to the Project obtained by
Cheniere LNG and its Affiliates prior to the Effective Date;

 

(iii) All research, development and know-how relating to the Project, including,
but not limited to, any market studies, terminal studies, feasibility studies,
environmental assessments, safety and permitting assessments, legal and FERC
permitting developments or filings, pipeline and permitting assessments,
engineering reports and marine and site designs;

 

(iv) All prepaid expenses, advances and deposits relating to the Project;

 

(v) Copies of all books and records relating to the Project; and

 

(vi) All goodwill associated with the Project.

 

(b) all accounts payable incurred by Cheniere LNG and its Affiliates relating
specifically to the Project, which accrued between April 1, 2003 through the
Effective Date.

 

BPU contributed and assigned (as applicable) to the Partnership as of the
Effective Date the following tracts of land:

 

TRACT I – SHERWIN ALUMINA - FEE TRACT:

 

ALL THAT CERTAIN TRACT, PIECE OR PARCEL OF LAND CONTAINING 82.89 acres, more or
less, out of TRACT I, PARCEL 1-A & TRACT I, PARCEL 2-A, as described in Warranty
Deed dated August 1, 2001, from BPU Reynolds, Inc., a Delaware corporation to
Sherwin Alumina, L.P., a Texas Limited Partnership, recorded under Clerk’s File
No. 502130, Official Real Property Records of San Patricio County, Texas,
situated in San Patricio County, Texas, being out of a 1610.00 acre tract of
land, more or less, out of that 1665.222

 

B-1



--------------------------------------------------------------------------------

acre tract as described in Deed from The Estate of Joseph F. Green to Reynolds
Metals Company dated March 19, 1951, and recorded under Clerk’s File No 74613,
Volume 169, Page 48, Deed Records of San Patricio County, Texas, and also being
out of a 328.90 acre tract of land, more or less, out of that 335.26 acre tract
as described in Deed dated February 12, 1958, from Charles O. McBride, Trustee,
to Reynolds Metals Company, recorded under Clerk’s File No. 121534, Volume 231,
Page 72, Deed Records of San Patricio County, Texas; and also out of the T.T.
WILLIAMSON SURVEYS A-288, A-289, A-290 AND A-291, and the JOHN GERAGHTY SURVEY
ABSTRACT NO. 139, and the GERONIMO VALDEZ SURVEY ABSTRACT NO. 269, said 1610.00
acre tract and 328.90 acre tract as shown in Govind & Associated, Inc. Dwg. Nos.
009-501-C01 thru C07.

 

TRACT I – SHERWIN ALUMINA - FEE TRACT:

 

ALL THAT CERTAIN TRACT, PIECE OR PARCEL OF LAND CONTAINING 124.5 acres, more or
less, out of TRACT I, PARCEL 2-A & TRACT I, PARCEL 6, as described in Warranty
Deed dated August 1, 2001, from BPU Reynolds, Inc., a Delaware corporation to
Sherwin Alumina, L.P., a Texas Limited Partnership, recorded under Clerk’s File
No. 502130, Official Real Property Records of San Patricio County, Texas,
situated in San Patricio County, Texas, and Nueces County, Texas being out of a
328.90 acre tract of land, more or less, out of that 335.26 acre tract as
described in Deed dated February 12, 1958 from Charles O. McBride, Trustee, to
Reynolds Metals Company, recorded under Clerk’s File No. 121534, Volume 231,
Page 72, Deed Records of San Patricio County, Texas; and out of the T.T.
WILLIAMSON SURVEYS A-288, A-289, A-290 AND A-291, and the JOHN GERAGHTY SURVEY
ABSTRACT NO. 139, and the GERONIMO VALDEZ SURVEY ABSTRACT NO. 269, AND out of a
tract of land, being a 58.07 acre tract of land, more or less, as described in
Deed recorded under Clerk’s File No. 933457, Volume 1482. Page 938, Deed Records
of Nueces County, Texas, being out of those submerged lands described by Deed
recorded under Clerk’s File No. 332277, Volume 522, Page 201, Deed Records of
Nueces County, Texas, and also being out of State Tracts 1 and 2, said 328.90
acre tract and 58.07 acre tract as shown in Govind & Associated, Inc. Dwg. Nos.
009-501-C01 thru C07.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

 

INTERESTS

 

     Interest


--------------------------------------------------------------------------------

 

GENERAL PARTNER:

      

Corpus Christi LNG-GP, Inc.

   0 %

LIMITED PARTNERS:

      

Corpus Christi Interest-LP, Inc.

   33.3 %

Corpus Christi LNG-LP, LLC

   66.7 %